Citation Nr: 0723371	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Oakland, California regional office (RO) of the Department of 
Veterans Affairs (VA) which failed to reopen the veteran's 
claim for service connection for a low back disability as the 
evidence submitted was not new and material.

The veteran testified before the undersigned at a hearing at 
the RO in February 2006.  A transcript of this hearing is of 
record.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied entitlement 
to service connection for a low back disability.  The veteran 
did not file a timely appeal with respect to this issue. 

2.  Evidence received since the July 2002 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back 
disability. 


CONCLUSIONS OF LAW

1.  The July 2002 decision, which denied entitlement to 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

2.  Evidence received since the July 2002 decision is new and 
material and the claim of entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Analysis

A May 1998 rating decision denied service connection for a 
low back disability on the basis that there was no evidence 
that a low back injury was incurred in or caused by the 
veteran's active service.  A September 2000 rating decision 
confirmed this decision.  

A July 2002 rating decision again denied service connection 
for a low back disability as it was found that this condition 
neither occurred in nor was caused by service.  The veteran 
filed a notice of disagreement in October 2002.  The RO 
issued a statement of the case (SOC) in April 2003 and a 
Supplemental Statement of the Case (SSOC) on January 15, 
2004.  The RO received the veteran's VA-9 form on March 29, 
2004.  The veteran's VA-9 form was not filed within 60 days 
of the mailing of the SSOC.  As the veteran did not file a 
timely appeal with respect to this issue, the July 2002 
decision became final.  38 U.S.C.A. § 7105.  The veteran's 
March 2004 VA-9 form was then considered as a claim to reopen 
the issue of entitlement to service connection for a low back 
disability.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disability.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the July 2002 rating decision 
includes the veteran's February 2006 testimony that he had a 
continuity of low back symptoms since initially injuring his 
back in the spring of 1957.  The veteran stated that since 
the injury, he aggravated his back on many occasions as he 
was very susceptible to back injuries.

The testimony that he had continued to suffer from the low 
back condition pertains to the previously unestablished 
element of a link between a current low back disability and 
an injury while the veteran was in service.  Therefore, new 
and material evidence has been submitted and the claim for 
service connection for a low back disability is reopened.   


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability.


REMAND

As the petition to reopen the claim for service connection 
for a low back disability has been granted, de novo 
consideration of the claim on appeal is required. 

The veteran has a current diagnosis of degenerative changes 
of L4-L5.  He contends that his current back problems are 
residuals of a back injury in service in the spring of 1957 
and that he has had intermittent low back problems since 
then. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

A veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the current 
condition is related to service.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).  In this case there is a current 
diagnosis of a low back disability and the veteran reported a 
continuity of symptomatology at his February 2006 hearing.

The veteran previously underwent a VA examination in February 
1998.  However, the VA examiner did not give an etiology 
regarding the veteran's low back disability.

An examination is needed to determine whether the veteran's 
current disability is related to his service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a low back disability and if so, 
the etiology of this disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have a current low back disability?  2) 
If the veteran is found to have a current 
low back disability, is it at least as 
likely as not (50 percent or greater 
probability) that the current low back 
disability had its onset in service or is 
the result of a disease or injury in 
active service?

The examiner should provide a rationale 
for all opinions. 

2.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


